JOHNSON, Judge.
Plaintiff presents eight issues for review, all which question whether the Commission’s findings of fact were supported by competent evidence from the record, and whether its conclusions of law were supported by the findings of fact. In his questions presented, plaintiff has enunciated the two-prong standard of review we must follow on appeal from an opinion and award of the Industrial Commission. Barham v. Food World, 300 N.C. 329, 266 S.E. 2d 676 (1980); Murray v. Biggerstaff, 81 N.C. App. 377, 344 S.E. 2d 550 (1986).
Plaintiff primarily challenges the findings of fact concerning his drug usage, and contends that there is no evidence to support the finding that he has been using numerous controlled substances since he was in the eighth grade; the finding that he was successfully employed between 8 September 1980 and 12 January 1981 and consumed LSD, PCP, quaaludes, marijuana and cocaine recreationally during that time; nor the finding and ultimate con-*70elusion of law that his willful use of controlled substances was an intervening cause of his mentally disabling condition.
We find that both the Commission’s findings of fact and conclusions of law were amply supported by evidence from the record and, therefore, affirm the Commission’s order and award in its entirety.
When evaluating an appeal from a final order of the Industrial Commission, this Court, when considering the evidence, determines only whether there is any substantive evidence in the record to support the Commission’s findings. Porterfield v. RPC Corp., 47 N.C. App. 140, 266 S.E. 2d 760 (1980). In order to disregard the findings, we must find that there is no competent evidence in the record to support them. Carroll v. Burlington Industries, 81 N.C. App. 384, 344 S.E. 2d 287 (1986); Mayo v. City of Washington, 51 N.C. App. 402, 276 S.E. 2d 747 (1981). Therefore, it follows that where there is any evidence to support the Commission’s findings, we are bound to accept them, although some evidence may exist which would justify a different result. Burlington Industries, supra.
In evaluating the findings of fact concerning plaintiffs drug usage, we are met with a plethora of evidence from the record. On cross-examination, plaintiff made several admissions in response to questions about his drug use as follows:
Q: Mr. Wagoner, you’ve been taking drugs since the eighth grade, have you not? . . .
A: Taking drugs, not on no [sic] regular basis.
Q: Well, when you were admitted to the hospital in January 12, ’81, and your attorney has introduced a copy of the discharge summary, didn’t you tell ’em that you had been using numerous drugs since the eighth grade, including Quaalude[s], LSD, acid, uppers and downers, cocaine and marijuana?
A: I might have. I’m not totally sure.
Q: Well, you told ’em that you had been taking drugs orally, sniffing, is that correct?
A: Orally and sniffing. Yes, I told them I had used drugs.
*71Q: Well, do you have knowledge of telling ’em that you had taken Quaaludes?
A: Quaaludes?
Q: Yes.
A: I — yes, I had told ’em I had taken some Quaaludes. . . .
Q: You told them you had taken LSD, didn’t you?
A: Yes. Not on that morning though.
Q: You told ’em you had taken acid?
A: Not on that morning.
Q: Well, at times previous?
A: Yes, sir.
Q: And uppers and downers?
A: Yes, sir.
Q: Cocaine?
A: Yes, sir.
Further cross-examination regarding plaintiffs drug usage appears as follows:
Q: Did you tell the hospital staff, including the doctors and nurses, that you had used PCP?
A: That I had used PCP?
Q: Yes.
A: They told me that I showed it in my bloodstream, and I told ’em I had no knowledge of using it.
Q: Referring again to the hospital record, Mr. Wagoner, I will ask you again, sir, if you didn’t tell ’em that the last time you used LSD was just before Christmas in 1980?
A: No, sir, I don’t think I told ’em that. I think I told ’em the last time I used it was after Christmas of ’80, around January the 1st.
*72Q: So, the way that you recall it, you told ’em that you used LSD on January the 1st, 1981?
A: December the 31st or 30th. It was New Year’s Eve.
Dr. Ali Jarrahi, plaintiffs treating psychiatrist and the only medical witness presented, testified to the following: that he first saw plaintiff on 16 December 1980; that he recommended hospitalization at that time, but plaintiff did not agree; that the significant factors associated with plaintiffs disabling psychosis were the “issue of the stress of the accident,” plaintiffs pre-morbid personality, and the issue of plaintiffs drug use; that plaintiffs final diagnosis was “acute psychosis” which could have been either drug induced or schizo-affective; that plaintiff had a history of poly substance abuse; and that PCP and LSD both of which plaintiff admitted taking were hallucinogens which can result in hallucinations and in a loss of touch with reality.
Based upon this evidence the Commission found the facts heretofore noted to which plaintiff objected, and ultimately reached the conclusion of law that plaintiff was not entitled to compensation pursuant to G.S. 97-12(2). This provision states that “[n]o compensation shall be payable if the injury or death to the employee was proximately caused by: ... (2) “[h]is being under the influence of any controlled substance listed in the North Carolina Controlled Substances Act, G.S. 90-86 et seq., where such controlled substance was not by prescription by a practitioner.”
The Commission further concluded that although plaintiffs hand injury was a contributing factor in his disabling psychosis, his willful substance abuse was an intervening cause which prohibits an award of benefits.
We hold, therefore, that the Commission’s findings of fact were supported by evidence from the record, and its conclusions of law were supported by the findings. Although we are acutely aware of the policy favoring liberal treatment of employee claims under the Workers’ Compensation Act, we have found no reason to disturb the order denying benefits to plaintiff.
Affirmed.
Judges WELLS and COZORT concur.